Case 1:19-cv-23748-RNS Document 19 Entered on FLSD Docket 10/31/2019 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

  McLaughlin and others,                 )
  Plaintiffs,                            )
                                         )
                                           Civil Action No. 19-23748-Civ-Scola
  v.                                     )
                                         )
  JB7, LLC, Defendant.
                                Order of Dismissal
       The Plaintiff has dismissed this case without prejudice consistent with
  Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Notice of Dismissal, ECF No. 18).
  The Court directs the Clerk to close this case. All pending motions are denied
  as moot.
        Done and ordered at Miami, Florida on October 30, 2019.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
